WHITINiG, J.
Joseph Harker brought this action to quiet title to a quarter section of farm land in this state.' He after-wards died and the present plaintiffs were substituted by order of the 'court. This action was tried to the court without a jury. Findings and conclusions were. entered and judgment 'rendered in favor of defendants. ' From such judgment and an order denying a new trial this appeal was taken. The following facts are undisputed: The original fee owner of this land mortgaged the same. Harker claimed- title to the land ¡through oonveyancé from one who -had received a sheriff’s deed on foreclosure of the mortgage above referred to. Harker received his deed in 1900. Whatever interest, if any, in said1 land, that did1 not vest in Har-ker through the mortgage and its foreclosure, passed by mesne *388conveyances from the original fee owner to defendant Cowie, who in 1909 brought an action against Harker to quiet title. Default judgment was rendered in such, action on December 7, 1909, which judgment quieted title in Cowie as against Harker. !n August, 1910, Cowie gave a deed purporting to convey the land to one Z, who, on September 21, 1910, gave the defendant Potter a deed therto. Before this action was brought Harker made application for the vacation of the default judgment that had been rendered in .the action brought by Cowie. This application was granted, but not until after this action was commenced. For information in relation to the terms of ’.the order vacating such judgment, see Cowie v. Harker, 32 S. D. 516, 143 N. W. 895. The action of Cowie v. Harker is still pending.
[1] Defendants plead the judgment in the other action. Plaintiffs, by supplemental complaint, pleaded the vacation of such judgment. Defendants now urge that the pendency of the other action should be treated as a complete defense to this action. The actions were in the same court and of the same nature. Tn this action there was joined as a party defendant. Potter, the grantee of defendant Cowie, Cowie being plaintiff in the other action. It will ;be noted that it was the judgment in the other action that was pleaded as a defense. If after such judgment was vacated defendants then desired to defend, this action upon the ground of the pendency of the former action, they should have prayed to amend their answer. This would- undoubtedly have led to the consolidation of the two actions. The ends of justice require the determination of this appeal upon the merits.
[2] The one question presented by the facts herein is whether or not Potter was a good-faith purchaser under section 2448 and 2452, C. C., which reads as follows:
“Sec. 2448. Good faith consists in an honest intention to abstain from taking any unconscientious advantage of another, even through the forms or technicalities of law, together with an absence of .all information or belief of facts which would render the transaction uneonseientiou's.”
“'Sec. 2452. Every person who has actual notice of circumstances sufficient to put a prudent man upon inquiry as to a particular fact, and who omits to make such inquiry with reasonable diligence, is deemed to have constructive notice of the fact itself.”
*389The evidence establishes the fact that Potter gave, full value for his conveyance; that he was given an abstract of title showing the two claims oí -title and showing' the judgment in Cowie v. Harker; that -he submitted such abstract to competent and worthy attorneys, who assured him that such abstract showed title in Z., Cowie's grantee and Potter’s grantor; and that, for the above reasons, Potter was a good-faith grantee, unless he was in possession of information through which he had actual “notice of circumstances sufficient to put a prudent man upon inquiry as 10 a particular fact,” which fact, if ascertained, would have revealed to him that Plarker was still claiming to he the owner of said land. Off course it must 'be conceded that, if Potter 'had been furnished an abstract showing' a warranty deed from- Harker to Cowie, and the best of attorneys had assured him of the fact that such abstract showed perfect title to be in Z.; vet, if Potter found Plarker -to he in possession of said- land, or otherwise learned -that he was claiming to -be the owner of such land, Potter would -take conveyance from Z. subject to any rights of Plarker. Rut defendants contend that such rule of not’ce ¡has no application to this case -because the order vacating' the judgment in Cow-ie v. Harker provided that such vacation of -the judgment “shall in no wlay whatever affect the rights of -persons who may have acted upon the faith of the judgment herein, though they may in law he plaintiff's successors in interest.” The fact of the above provision was- not to better -the position of one who was already a grantee under Cowie, hut merely to prevent such a grantee losing any rights which he otherwise would have had. Although this -default judgment stood of record showing- an apparent title in Cowie’s gran-tee, yet if Potter had notice, that Harker still claimed to be the owner of this land, he -had notice that Harker -could still seek the vacation of such judgment or take other legal steps to have the title to this land quieted- in him.
The day prior to- the closing- of -this deal with Z., Potter made -a trip to this land. According to- his own evidence he met one R. at the said land and R. advised him, that he formerly leased the land from a man at Mitchell but now understood it was owned by some parties in Armour. He knew the -land had been cropped that year, 1910, as he sa-w the stacks, of recently threshed straw thereon and was advised by R. that he raised the *390crop. He says he did not ask B. whom he rented the land of, and made no effort to find out from whom 'be rented it, and that he made no inquiry as to the party from whom he rented it, who B. said lived in Mitchell. There were two- parties, S. and P., with Potter on this trip. These both testified as witnesses for defendants. S. testified in substance the same as Potter, except that he stated that B. advised Potter that “he 'tented- of a man m Mitchell 'by the name of Harker, and he had been notified that it was. now owned by parties in Armour.” P.’s testimony was also in substance the same as Potter’s except that, according to his testimony, Harker’s name was given by B. That B. farmed this land during 1910 as the lessee of Harker and under a written. -lease is undisputed. This lease was executed in the fall of 1908 and leased the land for the year 1909, but it was renewed for 1910 and 1912, and B. continued to work the place during 1911.
It will be noticed that Potter was not advised by B. that Harker had ceased to claim to be the owner of such land. If Potter 'had any right to give any consideration whatever to B.’s statement to the effect thait he understood the land was now owned by some parties at Armour, he was hound to take notice, either that there was a party -claiming to be the owner under Harker, or else tbait B. had -reference to- the party from- whom Potter was buying. In the one case he -was bound to try to ascertain who the claimant was -and the nature of his claim; in. the other case be was bound to know that B.’s. lessor was -holding possession of this land -through B., although some one at Armour claimed to be the owner. This statement by B. as 'to his understanding that some one at Armour now owned the land in no manner relieved Potter from making the same inquiry he would have been bound to make if B. -had1 not made -such statement. Having notice that Harker was holding possession of this land and putting in -and harvesting -crops -thereon after the entry of the judgment on. which Potter w-as relying, be was bound to make the same inquiry to ascertain -what rights Harker was claiming as he would 'have- been bound' to have made if he was contemplating purchasing such- land relying upon- title in Z. through deed from' Harker and- had found Harker in possession of the land. Bliss v. Waterbury, 27 S. D. 429, 131 N. W. 731. *391The law as -to “notice” was very .fully discussed 'by this court in Hingtgen v. Thackery, 23 S. D. 329, 121 N. W. 839, wherein will be found the 'holdings of numerous courts, which holdings are peculiarly applicable to the facts of this case. We think the following, quoted in our opinion in the Thackery case’ to be a peculiarly pat statement of the law:
The “law will not permit him. [one] to shut bis eyes -when his ignorance is to benefit himself at the expense of another, when he would have had them open and inquiring had the consequence of his -ignorance been detrimental to himself and advantageous to the other.” Doyle v. Teas, 5 Ill. (4 Scam.) 250.
For the error of the trial court in finding- that Potter was a purchaser in good faith, the judgment and order appealed from are reversed.